Case: 20-11183     Document: 00515923978         Page: 1     Date Filed: 07/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        July 2, 2021
                                  No. 20-11183
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Calvin Wayne Thomas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-125-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Calvin Wayne Thomas pleaded guilty to being a felon in possession of
   a firearm. For the first time on appeal, he argues that 18 U.S.C. § 922(g)(1)
   is unconstitutional. The Government has filed an unopposed motion for
   summary affirmance arguing that Thomas’s challenge is foreclosed by circuit


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11183      Document: 00515923978           Page: 2   Date Filed: 07/02/2021




                                     No. 20-11183


   precedent or, alternatively, for an extension of time to file its brief on the
   merits.
          Summary affirmance is proper if “the position of one of the parties is
   clearly right as a matter of law so that there can be no substantial question as
   to the outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
   1162 (5th Cir. 1969). Thomas’s argument that § 922(g)(1) is unconstitutional
   because it exceeds the scope of Congress’s power under the Commerce
   Clause is foreclosed. See United States v. Alcantar, 733 F.3d 143, 145-46 (5th
   Cir. 2013); United States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001);
   United States v. De Leon, 170 F.3d 494, 499 (5th Cir. 1999). He concedes as
   much and raises the argument to preserve it for further review. Accordingly,
   the Government’s motion for summary affirmance is GRANTED, the
   alternative motion for an extension of time to file a brief is DENIED, and
   the judgment of the district court is AFFIRMED.




                                          2